— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Rock-land County (Nelson, J.), imposed September 1, 1987, upon his conviction of robbery in the second degree, upon his plea of guilty, the sentence being an indeterminate term of 3 to 9 years’ imprisonment.
Ordered that the sentence is affirmed.
The defendant was advised, during the plea allocution, that the court intended to sentence him to no more than 4 to 12 years’ imprisonment. He was ultimately sentenced to an indeterminate term of 3 to 9 years’ imprisonment. Contrary to the defendant’s contentions, we find that the sentence imposed was neither harsh nor excessive. Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.